             Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 1 of 22




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
------------------------------------------------------------------x
JANE DOE,                                                             Civil Action No. 2:19-cv-05925


        Plaintiff

        v.

MCDONALD’S USA, LLC, and
TANWAY ENTERPRISES, L.P.,

         Defendants.
------------------------------------------------------------------x




    PLAINTIFF JANE DOE’S MEMORANDUM OF LAW IN OPPOSITION TO
 DEFENDANT MCDONALD’S USA, LLC’S MOTION TO DISMISS PLAINTIFF JANE
                DOE’S SECOND AMENDED COMPLAINT




                                 DEREK SMITH LAW GROUP, PLLC
                                         Attorneys for Plaintiff
                                        Caroline H. Miller, Esq.
                                    1835 Market Street, Suite 2950
                                   Philadelphia, Pennsylvania 19103
                                            (215) 391-4790
          Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 2 of 22




        I, Caroline H. Miller, Esq., an attorney duly admitted to practice law before the United

States District Court for the Eastern District of Pennsylvania, hereby sets forth the following in

opposition to Defendant MCDONALD’S USA, LLC’s pending Motion to Dismiss Plaintiff Jane

Doe’s Second Amended Complaint.

        I am an attorney with the Derek Smith Law Group, PLLC, attorneys of record for the

Plaintiff herein. As such, I am fully familiar with the facts and circumstances of this matter based

on a review of the documentation contained in the file maintained by this office, which I believe

to be true.

        This memorandum is submitted in opposition to the Defendant MCDONALD’S USA,

LLC’s Motion to Dismiss Plaintiff’s Second Amended Complaint for failure state a cause upon

which relief can be granted.




                                                 2
          Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 3 of 22




                         STATEMENT OF UNDERLYING FACTUAL

       As indicated and fully outlined in Plaintiff’s Second Amended Complaint, the alleged facts

of this case are as follows:

       In or around April 2018, Defendants McDonald’s, by and through their then Store

Manager, Stephanie Nicholson, scheduled Ms. Doe to interview for an open “Crew Member”

position (Pl.’s Sec. Am. Compl. at 35).

       On or around April 12, 2018, Ms. Doe entered the City Line Location and approached the

register wherein Ms. Penn was positioned. Ms. Doe informed Mr. Penn that she was there to

interview with Ms. Nicholson for the open “Crew Member” position (Pl.’s Sec. Am. Compl. at

36). Mr. Penn confirmed Ms. Doe’s interview with his colleague Ms. Nicholson and instructed

Ms. Doe to take a seat (Pl.’s Sec. Am. Compl. at 37). While seated, Ms. Doe observed Mr. Penn

appear to make a call using a cell phone, presumably to contact Ms. Nicholson (Pl.’s Sec. Am.

Compl. at 38).

       Shortly thereafter, Mr. Penn approached Ms. Doe and informed her that Ms. Nicholson

had forgotten their previously scheduled interview and instructed him to move forward with the

interview in her absence (Pl.’s Sec. Am. Compl. at 39). Mr. Penn further informed Ms. Doe that

he would be meeting with another candidate and would return to her shortly. Mr. Penn provided

Ms. Doe an Application Form to complete while she waited (Pl.’s Sec. Am. Compl. at 40).

       After waiting for approximately forty-five (45) minutes, Mr. Penn approached Ms. Doe

invited Ms. Doe to join him at a booth for her interview (Pl.’s Sec. Am. Compl. at 41). Mr. Penn

began the “interview” Ms. Doe, reviewing with Ms. Doe her background information and prior

experience (Pl.’s Sec. Am. Compl. at 42). At all times material, Mr. Penn was fully aware that

Ms. Doe was a sixteen (16) year old minor (Pl.’s Sec. Am. Compl. at 43).



                                                3
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 4 of 22




       During the course of the interview, Ms. Doe’s mother called to inquire about her status.

At or around the same time, Mr. Penn was approached by a co-worker regarding another matter

in the store. Mr. Penn permitted Ms. Doe the opportunity to answer the call, wherein Ms. Doe

quickly informed her mother that the interview was ongoing and, therefore she could not speak.

However, before Ms. Doe had the opportunity to hang-up, Mr. Penn grabbed her phone and

began to speak with Ms. Doe’s mother (Pl.’s Sec. Am. Compl. at 44). Mr. Penn asked Ms. Doe’s

mother to describe Ms. Doe’s strengths, weakness and personality. Caught off guard by the

unusual request, Ms. Doe’s mother respectfully responded explaining that her daughter is highly

intelligent but also vert timid (Pl.’s Sec. Am. Compl. at 45). After hearing from her mother, Mr.

Penn explained to both women that Ms. Doe is a strong candidate and would be a great fit for the

position and would be moving forward with hiring her (Pl.’s Sec. Am. Compl. at 46).

       After the conversation, and offering Ms. Doe the position, Mr. Penn continued to speak

with Ms. Doe. Ms. Doe believed Mr. Penn was simply trying to get to further know his new hire

as they would be working together going forward (Pl.’s Sec. Am. Compl. at 47). Mr. Penn

instead shifted the conversation and requested that Ms. Doe unlock her phone so that he could

“continue to investigate” who she was as a person. Unsure about his request but naïve to the

interview process, Ms. Doe reluctantly complied (Pl.’s Sec. Am. Compl. at 48). Observing that

Ms. Doe was uncomfortable by the request, Mr. Penn insisted that he had an unorthodox

interview style, stating word to the effect of “EVERY PERSON I INTERVIEW I GO THROUGH

THEIR PHONE TO SEE IF THEY’RE REALLY THE PERSON THEY SAY THEY ARE. YOU

KNOW YOUR PHONE ALWAYS TELLS YOU EVERYTHING ABOUT A PERSON” (Pl.’s Sec.

Am. Compl. at 49). Mr. Penn continued to explain his actions as he scrolled through Ms. Doe’s

phone, stating words to the effect of, “I LIKE TO LEARN A PERSON’S PERSONALITY FIRST



                                                4
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 5 of 22




BEFORE HIRING THEM BECAUSE WHAT IF YOU TELL ME ONE THING ABOUT

YOURSELF AND WHILE YOU WORK YOU CHANGE. I ALSO DO THIS TO SEE WHERE I

CAN FIT YOU IN AT, WHETHER YOU’LL GET ALONG WITH THE PEOPLE YOU WORK

WITH” (Pl.’s Sec. Am. Compl. at 50).

       Mr. Penn continued to scrutinize the contents of the Ms. Doe’s phone while asking Ms.

Doe increasingly personal questions such as, “HOW DO YOU FEEL ABOUT YOURSELF? I

SEE YOU TAKE A LOT OF SELFIES. BUT I DON’T SEE ANY TYPE OF FULL BODY

PICTURES” (Pl.’s Sec. Am. Compl. at 51). Ms. Doe again reluctantly responded stating, “I

GUESS I THINK HIGHLY OF MYSELF. YES, I LIKE SELFIES, BUT I DON’T HAVE A

FULL MIRROR TO TAKE WHOLE BODY PICTURES NOR DO I GO OUT FOR

SOMEONE TO TAKE A PICTURE OF ME” (Pl.’s Sec. Am. Compl. at 52). Mr. Penn

responded, stating, “I UNDERSTAND, BECAUSE USUALLY THAT MAY MEAN

SOMEONE IS INSECURE WHEN YOU SEE SOMETHING MORE THAN ANOTHER” (Pl.’s

Sec. Am. Compl. at 53).

       Mr. Penn continued to pry into Ms. Doe’s personal life, asking “IS YOUR DUDE IN

HERE” (Pl.’s Sec. Am. Compl. at 54)? When Ms. Doe gave an affirmative response, Mr. Penn

excitedly responded, “HOW LONG HAVE YA’LL BEEN TOGETHER AND HOW OLD IS

HE?” and “HE LOOKS OLDER” (Pl.’s Sec. Am. Compl. at 55).

       Mr. Penn briefly returned to the topic of Ms. Doe’s role with Defendants, stating, “WELL

FROM WHAT I SAW, YOU SEEM TO HAVE A LOT OF POTENTIAL; YOUR CARING

TOWARDS THE PEOPLE YOU LOVE, YOU’RE CONCEITED, OUTGOING AND SEEM

LIKE YOU CAN BRING A LOT TO THIS COMPANY” (Pl.’s Sec. Am. Compl. at 56). Mr.

Penn proceeded to tell Ms. Doe that she was hired and gave her specific instructions on how to



                                               5
          Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 6 of 22




obtain the necessary working papers and new hire documentation (Pl.’s Sec. Am. Compl. at 57).

Immediately thereafter, Mr. Penn continued to speak with Ms. Doe about her text messages,

asking “YOU TOLD YOUR DUDE THAT YOU WERE GOING TO CRUSH THIS; HOW DID

YOU KNOW AND WHAT MADE YOU SAY THIS” (Pl.’s Sec. Am. Compl. at 58)? Ms. Doe

responded that she has “A LOT OF SELF-CONFIDENCE AND WAS TRYING TO STAY

POSITIVE” (Pl.’s Sec. Am. Compl. at 59).

       Mr. Penn asked Ms. Doe about her starting availability for that week, wherein Ms. Doe

explained that she is available after she finishes her school day as well as on weekends (Pl.’s

Sec. Am. Compl. at 60).

       After acknowledging her availability, Mr. Penn proceeded to offer his phone to Ms. Doe

to review its’ contents, insisting, “IT IS ONLY FAIR” (Pl.’s Sec. Am. Compl. at 61). Ms. Doe

attempted to refuse but was met with a stern and adamant insistence by Mr. Penn that she review

his pictures as he had done to her (Pl.’s Sec. Am. Compl. at 62). Worried that Mr. Doe would

rescind the job offer her had made momently earlier, Ms. Doe reluctantly agreed and began to

“swipe” through his images to placate his request (Pl.’s Sec. Am. Compl. at 64). Seemingly

excited by her actions, Mr. Penn asked, “WHAT DO YOU SEE?” to which Ms. Doe responded,

“A PICTURE OF YOU AND YOUR DAUGHTER ON A MOTORCYCLE” (Pl.’s Sec. Am.

Compl. at 65). Ms. Doe kept scrolling in hopes that Mr. Penn would stop her, but he only

became more excited. Suddenly, Ms. Doe became visibly alarmed at the sight of sexually

graphic pictures, including pictures of nude women and pictures of what Ms. Doe presumed to

be Mr. Penn’s exposed genitals (Pl.’s Sec. Am. Compl. at 66). Mr. Penn, undeterred by Ms.

Doe’s discomfort and noticeable disgust, asked Ms. Doe “DO YOU HAVE ANY PICTURES

LIKE THIS” (Pl.’s Sec. Am. Compl. at 67)? At all times material, Ms. Doe responded “NO I



                                                 6
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 7 of 22




DON’T TAKE PICTURES LIKE THIS AND I FEEL UNCOMFORTABLE” (Pl.’s Sec.

Am. Compl. at 68).

       Mr. Penn continued to inquire about Ms. Doe’s personal life (Pl.’s Sec. Am. Compl. at

69). Mr. Penn asked Ms. Doe again about her boyfriend, asking countless invasive and

unwelcome sexual questions such as, “ARE YOU HAVING SEX WITH HIM?” and “DO

YOU GIVE HIM ORAL SEX” (Pl.’s Sec. Am. Compl. at 70)? Ms. Doe continued to insist she

was uncomfortable and responded “NO” to Mr. Penn’s barrage of inappropriate sexual questions

(Pl.’s Sec. Am. Compl. at 71). Mr. Penn informed Ms. Doe that he was simply trying to

“BREAK HER OUT OF HER SHYNESS” (Pl.’s Sec. Am. Compl. at 72). Mr. Penn then insisted

that Ms. Doe position herself so that he could see her breasts beyond what could be viewed in

her school uniform (Pl.’s Sec. Am. Compl. at 73). Ms. Doe began to cry and again responded

“NO” (Pl.’s Sec. Am. Compl. at 74).

       Mr. Penn concluded the “interview” by demanding that Ms. Doe provide him with her

cell phone number (Pl.’s Sec. Am. Compl. at 75). Ms. Doe felt uncomfortable with giving Mr.

Penn her phone number based on the above harassment and instead requested he give his number

to her (Pl.’s Sec. Am. Compl. at 76). Mr. Penn agreed and proceeded to encourage Ms. Doe to

“CALL ME WHEN YOUR MOTHER IS NOT AROUND” (Pl.’s Sec. Am. Compl. at 77).

       Mr. Penn informed Ms. Doe that she needed to bring her identification card and social

security number with her to her first shift and offered to accompany Ms. Doe to obtain said

documents if she didn’t have them in her possession already. Also, Mr. Penn informed Ms. Doe

that she would start on the following Sunday during the new pay period (Pl.’s Sec. Am. Compl.

at 78). Ms. Doe agreed to the start date and quickly left the interview (Pl.’s Sec. Am. Compl. at

79). Ms. Doe immediately hurried home in a distraught manner, crying and visibly upset. During



                                                 7
          Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 8 of 22




her walk home, she frantically attempted to call her mother to no avail (Pl.’s Sec. Am. Compl. at

80).

       Upon arriving home, Ms. Doe immediately went to her room and closed her door. Ms.

Doe was scared and embarrassed by what had transpired and began uncontrollably crying (Pl.’s

Sec. Am. Compl. at 81). Later that evening, upon arriving home from work, Ms. Doe’s mother

excitedly sought out her daughter to inquire about the interview. Upon entering Ms. Doe’s room,

Ms. Doe’s mother noticed her daughter had been crying and was clearly upset (Pl.’s Sec. Am.

Compl. at 82). Ms. Doe informed her mother of what occurred at which time they immediately

contacted the police to file a police report (Pl.’s Sec. Am. Compl. at 83).

       On or around that same day, Defendants constructively discharged Plaintiff. Defendants

made conditions so onerous, abusive, and intolerable for Plaintiff that no woman in Plaintiff’s

shoes would have been expected to continue working under such conditions and such that

Plaintiff choice to resign was void of choice or free will (Pl.’s Sec. Am. Compl. at 84).

       That as a result of Defendants’ conduct and comments, Plaintiff was caused to sustain

serious and permanent personal injuries, including permanent psychological injuries (Pl.’s Sec.

Am. Compl. at 85). As a result of Defendants’ actions, Plaintiff felt extremely humiliated,

degraded, victimized, embarrassed and emotionally distressed (Pl.’s Sec. Am. Compl. at 86).

Following the harassment, Plaintiff had overwhelming feelings of depression and anxiety.

Plaintiff had episodes of uncontrollable crying, anger, loss of focus and motivation. She also had

headaches, stomach aches, and a loss of appetite (Pl.’s Sec. Am. Compl. at 87).




                                                 8
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 9 of 22




                              PROCEDURAL BACKGROUND

       Prior to the commencement of this lawsuit, on August 13, 2019, Plaintiff timely dual filed

a Charge of Discrimination with the Equal Employment Opportunity Commission (“EEOC”), the

Pennsylvania Human Relations Commission (“PHRC”), and the Philadelphia Commission on

Human relations alleging violations of Title VII, the Pennsylvania Human Relations Act, 43 P.S.

§§ 951-963 (“PHRA”), and the Philadelphia Fair Practices Ordinance, § 9-1100 et. seq. (“PFPO”).

       On September 18, 2019, the EEOC issued Plaintiff a Notice of Right to Sue within ninety

(90) days. Additionally, on October 23, 2019, the PCHR issued Plaintiff a Dismissal and Notice

of Rights.

       On December 16, 2019, Plaintiff filed a Complaint against Defendant in this Court. See

Doc. No. 1. On March 1, 2020, Defendant Tanway Enterprises, L.P filed an initial Motion to

Dismiss Plaintiff’s Complaint. See Doc. No. 11 (Subsequently deemed moot by this Court on April

10, 2020. See Doc. No. 15).

       On April 2, 2020, Plaintiff filed Plaintiff’s First Amended Complaint. See Doc. No. 13.

Defendant Tanway Enterprises, L.P. filed a renewed Motion to Dismiss Plaintiff’s Amended

Complaint on April 16, 2020. See Doc. No. 23. Defendant McDonald’s USA, LCC’s filed a Motion

to Dismiss Plaintiff’s Amended Complaint on April 16, 2020. See Doc. No. 25. On May 28, 2020,

Plaintiff filed Plaintiff’s Second Amended Complaint. See Doc. No. 34. Defendant Tanway

Enterprises, L.P. filed this Partial Motion to Dismiss Plaintiff’s Second Amended Complaint on

June 8, 2020. See Doc. No. 37.

                         STANDARD OF REVIEW UNDER
                   FEDERAL RULES OF CIVIL PROCEDURE 12(B)(6)

       Defendant McDonald’s Motion to Dismiss Plaintiff’s Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) should be denied in its entirety.

                                                9
            Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 10 of 22




       As an initial matter, it in deciding a Motion to Dismiss under 12(b)(6), the Court must

“accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable pleadings of the complaint, the plaintiff

may be entitled to relief.” Phillips v. City of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal

quotations and citations omitted). After the Supreme Court’s decision in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007), “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A claim has factual plausibility when a plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

At 678 (citing Twombly, 550 U.S. at 556). This standard, which applies in all civil cases, “asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. At 678; accord Fowler

v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (“[A]ll civil complaints must contain more

than an unadorned, the defendant-unlawfully-harmed-me-accusation.”)(internal quotation marks

omitted).

       Ultimately, in deciding whether to grant a motion to dismiss, the “‘issue is not whether a

plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support

the claims.’ ” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir.1997)

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974)). A claim

satisfies the plausibility standard when the facts alleged “allow[ ] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 220–21 (3d Cir.2011) (citing Iqbal, 556 U.S. at 678, 129 S.Ct.

1937). While the plausibility standard is not “akin to a ‘probability requirement,’ ” there

nevertheless must be more than a “sheer possibility that a defendant has acted unlawfully.” Iqbal,



                                                 10
          Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 11 of 22




556 U.S. at 678, 129 S.Ct. 1937 (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955). “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of

the line between possibility and plausibility of ‘entitlement to relief’ ' ” Id. (quoting Twombly,

550 U.S. at 557, 127 S.Ct. 1955).

        The Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion:

(1) “the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim;’ ” (2) “the

court should identify allegations that, ‘because they are no more than conclusions, are not

entitled to the assumption of truth;’ ” and, (3) “where there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement for relief.” Santiago v. Warminster Township, 629 F.3d 121, 130 (3d Cir.2010)

(quoting Iqbal, 556 U.S. at 675, 679, 129 S.Ct. 1937) (footnote omitted) 1 ; see also, Burtch, 662

F.3d at 221; Malleus v. George, 641 F.3d 560, 563 (3d Cir.2011) (“This means that our inquiry is

normally broken into three parts: (1) identifying the elements of the claim, (2) reviewing the

complaint to strike conclusory allegations, and then (3) looking at the well-pleaded components

of the complaint and evaluating whether all of the elements identified in part one of the inquiry

are sufficiently alleged.”).

                                           ARGUMENT

I.      Plaintiff has Plead Sufficient Facts Setting Forth Plausible Claims for Relief Against
        Defendant McDonald’s USA, LLC and Defendant Tanway Enterprises, L.P. as
        Joint Employers

     A. Plaintiff’s Has Established the Extensive of a Joint Employer Relationship

        As is well settled under Title VII, the term 'employer' has been construed liberally and

does not require a direct employer/employee relationship.” Lans v. Kiska Construction Corp.,

No. 96 Civ. 4114, 1997 U.S. Dist. LEXIS 21271, 1997 WL 313162, (S.D.N.Y. April 18,



                                                  11
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 12 of 22




1997)("[I]n assessing whether a defendant is an 'employer' within the meaning of Title VII . . .

particular emphasis is placed on a defendant's right to control the 'manner and means' by which

work is accomplished." (quoting Frankel v. Bally, Inc., 987 F.2d 86, 90 (2d Cir. 1993))). See also

Jiggetts v. Local 32BJ, SEIU, 2011 U.S. Dist. LEXIS 103100, 23-24 (S.D.N.Y. Aug. 10, 2011).

In fact, a joint employment relation may exist where “one employer while contracting in good

faith with an otherwise independent company, has retained for itself sufficient control of the

terms and conditions of employment of the employees who are employed by the other employer.”

NLRB v. Browning-Ferris Industries of Pennsylvania, 691 F.2d 1117, 1123 (3d Cir.1982)

(emphasis added). Ultimately, a joint employment relationship assumes the existence of two (or

more) separate and distinct legal entities that have “‘historically chosen to handle jointly

important aspects of their employer- employee relationship.’” id. at 1122 (internal alteration

omitted) (quoting NLRB v. Checker Cab Co., 367 F.2d 692, 698 (6th Cir.1966)).

       As it relates to claims under Title VII, the Third Circuit employees a twelve-factor

analysis to evaluate the exercise of control over the manner and mean of employment derived

directly from the Supreme Court. See Faush v. Tuesday Morning, Inc., 808 F.3D 208 ( 3d Cir.

2015). The Darden factors are a fact‐specific, case‐by‐case assessment, not a simple, bright‐line

test. The Supreme Court clearly articulated a non-exhaustive list of relevant factors to consider,

stating as follows:

       “We consider the hiring party's right to control the manner and means by which the
       product is accomplished. Among the other factors relevant to this inquiry are the skill
       required; the source of the instrumentalities and tools; the location of the work; the
       duration of the relationship between the parties; whether the hiring party has the right to
       assign additional projects to the hired party; the extent of the hired party's discretion over
       when and how long to work; the method of payment; the hired party's role in hiring and
       paying assistants; whether the work is part of the regular business of the hiring party;
       whether the hiring party is in business; the provision of employee benefits; and the tax
       treatment of the hired party.”


                                                 12
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 13 of 22




Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323-324 (1992) (See also Faush v. Tuesday

Morning, Inc., 808 F. 3d 208, 213 (3d Cir., 2015).

       Defendant McDonald’s asserts that Plaintiff failed to plead sufficient facts to establish a

joint employer relationship, minimizing the extensive decision in Darden to three factors: (1)

payment of wages, (2) the ability to hire and/or fire, and (3) “operational control.” As a result of

this narrow reading, Defendant McDonald’s would have the Court believe that their role was

merely contractual, despite their contractual relationship requiring much more extensive

oversight and interactions. Ultimately, the Court in Darden insists that as “no shorthand formula

or magic phrase can be applied to find the answer, ... all of the incidents of the relationship must

be assessed and weighed with no one factor being decisive.” Id. at 324; citing NLRB v. United

Ins. Co. of America, 390 U.S., at 258, 88 S. Ct., at 991. “Although no factor is dispositive, the

paramount factor is the right to control the manner in which the work is accomplished.” Williams

v. Jani-King of Philadelphia Inc., 837 F.3d 314, 320 (3d. Cir. 2016). Furthermore, the

Pennsylvania Supreme Court has maintained that “control over the work to be completed and the

manner in which it is to be performed are the primary factors in determining employee status.”

Universal Am–Can, Ltd. v. Workers' Comp. Appeal Bd., 563 Pa. 480, 762 A.2d 328, 333 (2000)

(calling these factors the “dominant considerations”); see Lynch, 554 A.2d at 160 (“[T]he right to

control is the most persuasive indication of [employee or independent contractor status].”).

“Actual control of the manner of work is not essential; rather, it is the right to control which is

determinative.” Drexel v. Union Prescription Ctrs., Inc., 582 F.2d 781, 785 (3d Cir. 1978).

       Defendant McDonald’s and Defendant Tanway entered into a mutually beneficial

Franchise agreement, wherein, according to Darden, those individuals employed at their jointly

operated facility were in fact employees of both Defendants.



                                                 13
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 14 of 22




       As an initial factor, it is clear that the skills required of both Plaintiff and Mr. Penn, while

enforced daily by Defendant Tanway, were expressly established and regularly maintained by

Defendant McDonald’s. These skills were articulated in the operation manual provided by

Defendant McDonald’s, and further emphasized in the business practices and policies also

established by Defendant McDonald’s. See Doc. 34, Par. 19. Even more directly, Defendant

McDonald’s emphatically mandated control over training of staff, retaining the ability to require

business managers receive training specifically provided by Defendant McDonald’s. Id. at 21.

Said training was conducted, maintained, and staffed entirely at the cost of Defendant

McDonald’s. In fact, upon information and belief, Defendant McDonald’s required a minimum

of one (1) week of said training. Id.

       In hiring employees, Defendant Tanway was required to ensure hiring of employees who

were “adequate” as set by Defendant McDonald’s standards. See Doc. 34, Par. 23. It stands by

reason that while the individual decision to hire Ms. Doe was made by Mr. Penn, that decision

was guided directly by standards set by Defendant McDonald’s through its contractual

relationship with Defendant Tanway. Defendant McDonald’s stressed the importance of

“uniformity,” not just of service and facilities, but also uniformity of quality and appearance of

those employed by the Defendants. See Doc. 34, Par. 25.

       Furthermore, Defendant McDonald’s maintained control of conducting daily business,

including instructions as to proper store inventory and tools, utilized by the employees. See Doc.

34, Par. 20. Defendant McDonald’s also directed Defendant Tanway, and as a result, Plaintiff on

the precise uniform which Plaintiff would be obligated to wear, personal appearance guidelines

by which Plaintiff would have to abide, and quality of service which Plaintiff must abide by in

order to continue employment. See Doc. 34, Par. 23.



                                                 14
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 15 of 22




       As for the third element, “location worked,” Plaintiff was set to work exclusively at the

City Line Location which was the basis of the contracted relationship between McDonald’s and

Tanway. In fact, said location was provided expressly by Defendant McDonald’s for use by

Tanway. See Doc. 34, Par. 17; See also Doc. No. 35-1, “Franchise Agreement”, Par. 1(b), 2(a)(i)

and 2(a)(iv).

       While Plaintiff’s employment relationship was brief, it can be stated that relationship was

equal in length with both Defendant McDonald’s and Tanway, having resigned on the same day

wherein she accepted employment. See Doc. 34, Par. 84. To the contrary, the franchise

relationship between Defendant McDonald’s and Defendant Tanway appears to have been in

place for, at a minimum, nearly seven and half years prior to Plaintiff’s hiring. See also Doc. No.

35-1, “Franchise Agreement”, Page 17.

       Ms. Doe’s job responsibilities were expressly asserted by Defendant McDonald’s who

established job roles and responsibilities which it then articulated to Defendant Tanway. See

Doc. 34, Par. 23-24.

       While Defendant Tanway was responsible for setting Plaintiff’s daily work schedule, said

schedule was established in accordance with specific hour of operation guideline set by

Defendant McDonald’s. See Doc. 34, Par. 23.

       Defendant McDonald’s further maintained the right to inspect Defendant Tanway’s

bookkeeping, accounting, and tax records and required precise compliance with all federal, state,

and local law/ordinances. Defendant Tanway’s mechanism of payment as well as tax treatment

of payment to Plaintiff would logically have to abide by these same laws, freely inspected by

Defendant McDonald’s to ensure compliance. See Doc. 34, Par. 26.




                                                15
            Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 16 of 22




           Defendant McDonald’s was and still is an international business which, in creating its

relationship with franchisees, ensures that all steps are taken to ensure a replicated and identical

experience for customers and employees globally. Id. Defendant McDonald’s placed high value

in maintaining the monitored supervision to ensure accountability of Defendant Tanway under

and within their “system.” Id. In fact, continuity in the business practices was of such high value

that failure by Defendant Tanway to maintain the restaurant in accordance with Defendant

McDonald’s policies, and/or conduct which would reflect negatively upon Defendant

McDonald’s reputation and good standing would create immediate grounds to terminate their

relationship, resulting in the termination of the employees under said relationship. Id. at 28.

           As determined by the court in Ward, “the definition of employer and employee under the

remedial statutes at-issue are broad and capacious.” 2019 WL 643605, at *5 (D. N.J. 2019).

Similar to the facts in the instant matter, the franchisor Defendant in Ward controlled the “days

and times during which work may be done, the methods and techniques under which work should

be done, and has a say in what personnel are hired,” creating a plausibly plead claim under Title

VII. Id.

           In Myers v. Garfield & Johnson Enterprises, the Court found that the plaintiff set forth a

plausible claim that the franchisor, Jackson Hewitt, was a joint employer of the plaintiff. 679

F.Supp.2d 598 (E.D. Pa. 2010). The Court in Myers considered the following factors which are

directly relevant in our case, including but not limited to whether the franchisor, Jackson Hewitt,

had the "right, but not the obligation," to inspect franchisees' office locations and granting Jackson

Hewitt permission to inspect the contents of computers at those locations”. The franchisor also

published “detailed policies and procedures for its franchisees.” The franchisor also published and

periodically updated a compliance manual setting forth "mandatory standards, specifications and



                                                   16
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 17 of 22




requirements of the franchised system"; this manual, inter alia, specifies the hours at which

franchise locations are to be open. The franchisor required that the franchisee employees complete

training programs designed by Jackson Hewitt and monitors all such training. The franchisor

manual also referred to certain circumstances in which the franchisee is immediately required to

dismiss an employee. The franchise agreement is terminable if any employee or manager fails to

complete the required Jackson Hewitt training, if the franchisee commits "any act within or without

the Franchised Business that would tend, in [Jackson Hewitt's] opinion, to reflect poorly on the

goodwill of [Jackson Hewitt's] name" or marks, or violates any law or regulation pertaining to the

franchised business. Id.

       As in Myers, and expressed in detail above, Defendant McDonald’s exercises a high level

of control over the Defendant Tanway, thereby creating a joint employer relationship. As set by

the Franchise Agreement entered into by the Defendants in 2010, Defendant Tanway was

expressly obligated “adopt and use the McDonald’s System” including, enroll its mangers at

Hamburger University, operate seven (7) days per week between 7:00AM and 11PM at a

minimum, employ “adequate personnel as to operate the Restaurant”, and require each employee

to were the properly designated uniform as specified by Defendant McDonald’s. See Doc. No. 35-

1, “Franchise Agreement,” Page 6-7; See also Doc. 34, Par. 23.

       Furthermore, Defendant McDonald’s was obligated to “advise and consult with [Tanway]

periodically in connection with the operation of the Restaurant”, provide defendant Tanway with

business manuals prepared by Defendant McDonald’s which include “(a) required operation

procedures; (b) methods of inventory control; (c) book keeping and accounting procedures; (d)

business practices and policies; and (e) other advertising and management policies” and provide

training for Tanway employees at “Hamburger University.” Id. at Page 3-4. Not only did



                                                17
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 18 of 22




Defendant McDonald’s repeatedly include language expressing the importance of Defendant

Tanway’s compliance with the “McDonald’s System,” it further retained the express ability to

“inspect the Restaurant at all reasonable times to ensure that Franchisee’s operations thereof is in

compliance with the standards and policies of the McDonald’s System.” Id. at Page 6, provision

12. Defendant McDonald’s expressly established these requirements, not to separate itself from

Defendant Tanway, but rather to intricately intertwine the two entities, ensuring express control

and ability to mandate change over the course of their relationship. See Doc. 34, Par. 22.

       All of the above articulated steps, regulations, and supervision were expressly maintained

by Defendant McDonald’s to ensure one thing: continuity of business. See Doc. 34, Par. 27.

Contrary to the defendant in Harris, Defendant McDonald’s maintained an express “System,”

one which Defendant Tanway had no ability to create, edit, amend, or adjust, but simply

implement to dictate employee behavior and practices accordingly. See Harris v. Midas, 2019

WL 1427052, at *2 (W.D. Pa. 2019). In analyzing the franchise relationship for the purpose of

summary judgement, the court in Harris additionally references the underlying amended

complaint, asserting that the Plaintiff “Plausibly alleged – again, based on the Franchise

Agreement – that the TBC Defendants could have exercised some day-to-day control over

employees at the Lower Burrell store. (….) This stemmed from the TBC Defendants' alleged

abilities to visit and inspect the store, to train employees in the “Midas System,” and to require

employees to attend trainings.” Id. at *3.

       Both the Harris and DeFlavis decisions turned, not on the plain reading of the franchise

agreement itself, but instead, on the discovery utilized to evaluate the day-to-day application of

said agreement. Applying the same reasoning herein would be untimely and void Plaintiff of the




                                                 18
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 19 of 22




opportunity to conduct discovery on the applicable Franchise Agreement and relationship in

question herein.

       Furthermore, Defendant McDonald’s argument relies, in part, upon an inapplicable

standard to the matter at hand. As articulated at length above, as it relates to claims under Title

VII, the Third Circuit employees a multi-factor analysis to evaluate the exercise of control over

the manner and mean of employment. Faush v. Tuesday Morning, Inc., 808 F.3D 208 ( 3d Cir.

2015). This standard is dictated by the elements set forth by the Supreme Court in Nationwide

Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992). Both Harris and DiFlavis utilized by the

Defendant are decided based on the factors set forth in In re Enterprise Rent–A–Car Wage &

Hour Empl. Practices Litig., 735 F.Supp.2d 277 (W.D.Pa.2010). Enterprise, while highly

probative in evaluating wage and hour claims is inapplicable to the case at hand. Contrary to

cases relied upon by the Defendant McDonald’s, Plaintiff’s Second Amended Complaint not

only lays out the existence of a joint employer relationship in accordance with Faush, but further

articulates and provides particular assertions as to Defendant McDonald’s role as Plaintiff Doe’s

employer.

       For the foregoing reasons, the Franchise Agreement entered into by Defendant Tanway

and Defendant McDonald’s, created a clear contractual relationship, wherein Defendants became

joint employers of Plaintiff Doe and/or a “single employer” of Plaintiff. See Cook v. Arrowsmith

Shelburne, 69 F.3d 1235 (2d Cir. 1995).




                                                 19
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 20 of 22




   B. Plaintiff’s Claims Properly Pleads the Existence of a Joint Employer Relationship
      through Group Pleadings

       Defendant McDonald’s again takes the position that they have not been provided fair

notice of the claims against them due to what they deem as impermissible group pleadings in

violation of Rule 8 of the Federal Rules of Civil Procedure.

       In particular, Defendant McDonald’s relies heavily on the decisions of both the Middle

and Western District of Pennsylvania to support their assertions despite these cases being clearly

distinguishable, if not being completely inapplicable, to the facts at hand. The Sida case

concerned a putative class action asserting violations of the Fair Labor Standards Act and

Pennsylvania Wage Payment and Collection Law. Sida v. Pintura Construction LLC, 2018 WL

6258604 (W.D. Pa. Nov. 30, 2018). The Court’s ultimate decision was based on the Sida’s

failure to plead nothing more than “bare assertions” of a joint employer relationship. Sida, at *2-

3 (“Plaintiff does not identify which of the Defendants he performed the work for, who

supervised him, who exercised control over him, or any facts whatsoever that link his job duties,

the work he performed, and the overtime he is allegedly owed, to any alleged employer in

particular.”). Unlike the case herein, the complaint in Sida relied on the simple assertion that the

defendants were the plaintiff’s “joint employer,” failing to plead any supportive facts other than

a conclusory statement that the defendants “employed Plaintiff and similarly situated

employees.” Sida at *2.

       Similarly, Attanasio concerned a collective action pursuant to the Fair Labor Standards

Act. Attanasio v. Community Health Systems, Inc., 863 F. Supp. 2d 417 (M.D. Pa. 2012). The

Court in Attanasio asserted that the Plaintiff’s amended Complaint failed to provide “details

suggesting exactly how CHS exercised authority over the particular employees, how these



                                                 20
         Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 21 of 22




employees were supervised by a Delaware corporation headquartered in Tennessee acting

through a holding company, and how they oversaw the administration of the business records.”

Attanasio, at 425-426 (“[T]he Amended Complaint omits particularized assertions explaining the

specific role CHS played in regard to the Plaintiffs within this administrative structure. There are

no supporting details as to the mechanics of CHS's actual involvement as a parent corporation

that would raise Plaintiff's assertions above a speculative level”). Similar to Sida, the court in

Attanasio took issue with the plaintiff’s failure to plead facts addressing the defendant’s actual

involvement.

       Contrary to the decisions in Sida and Attanasio, the court in Ward, in reviewing similar

group pleadings, determined that the amended complaint therein provided specific detail

describing the actions taken by the alleged harasser, stating unequivocally, “[o]bviously, an

entity may only act through its agents” Ward, at *6. As with Ward, the Second Amended

Complaint filed by the Plaintiff herein described in detail the unlawful harassment of the Ms.

Doe at the hands of the Defendants’ agent, Mr. Penn. “The reference to agents in the definition

of employer is simply to incorporate respondeat superior liability into Title VII.” Behrens v.

Rutgers Univ., No. 94-cv-358 (JBS), 1996 WL 570989, at *5, 1996 U.S. Dist. LEXIS 22311, at

*15-17 (D.N.J. Mar. 29, 1996) (internal quotations and citations omitted).

       While the Defense boldly asserts that Plaintiff’s pleading in the Second Amended

complaint is merely an effort to pull the wool over the eyes of the Court, the standard imposed

by Defendant McDonald’s interpretation of the law would require an unreasonable burden upon

the Plaintiff wherein every reference to Mr. Penn’s employer, Plaintiff would be required to

identify jointly both Defendant McDonald’s and Defendant Tanway, a requirement which is well

beyond any interpretation of the pleading standard set by this court. Accordingly, Plaintiff



                                                  21
           Case 2:19-cv-05925-ER Document 40 Filed 06/22/20 Page 22 of 22




respectfully requests the Court deny the Defendant McDonald’s Motion to Dismiss on these

grounds.


II.    Defendants Motion to Dismiss Plaintiff’s Claim for Intentional Infliction of
       Emotional Distress Should be Denied

       To the extent Defendant McDonald’s asserts a claim for dismissal based on Tanway’s

Motion to Dismiss, Plaintiff incorporates by Reference her opposition to Defendant Tanyway’s

Motion to Dismiss herein as to further minimize duplicative briefing.

                                         CONCLUSION

       In conclusion, as established above, Plaintiff Doe has set forth plausible claims for relief

against Defendant McDonald’s USA, LLC and Defendant Tanway Enterprises, L.P. as Joint

Employers. Additionally, as fully set forth in Plaintiff Doe’s Opposition to Defendant Tanway

Enterprises, L.P.’s Motion to Dismiss, Plaintiff has set forth cognizable claims for intentional, as

well as cognizable claims establishing vicarious liability for Mr. Penn’s conduct during the course

of his employment. Plaintiff has plead sufficient facts such that all defendants should remain in

the case. Plaintiff will be severely prejudiced should Defendant McDonald’s USA, LLC’s Motion

to Dismiss be granted. Accordingly, based on the foregoing legal authority and facts alleged in the

Plaintiff’s Second Amended Complaint, Plaintiff respectfully requests that this Court deny

Defendant McDonald’s USA, LLC’s Motion to Dismiss in its entirety, and order Defendant

McDonald’s USA, LLC to file an Answer to Plaintiff’s Second Amended Complaint.


Dated: June 22, 2020                          Respectfully submitted,
       Philadelphia, PA
                                              DEREK SMITH LAW GROUP, PLLC

                                              _________________________________
                                              Caroline H. Miller, Esq.
                                              Attorneys for Plaintiffs

                                                22
